UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-19566 EARTH SEARCH SCIENCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 87-0437723 (State or other Jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 306 Stoner Loop Road, Lakeside, MT 59922 (Address of Principal Executive Offices, Including Zip Code) Registrant's telephone number, including area code:(406) 250-7750 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Number of shares of common stock outstanding at August 24, 2015: 256,342,058 EARTH SEARCH SCIENCES, INC. TABLE OF CONTENTS FORM 10-Q QUARTER ENDED June 30, 2015 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Page Consolidated Balance Sheets as of June 30, 2015 and March 31, 2015 3 Consolidated Statements of Expenses for the three months ended June 30, 2014 and 2015 4 Consolidated Statements of Cash Flows for the three months ended June 30, 2014 and 2015 5 Selected notes to consolidated unaudited financial statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T. Controls and Procedures 8 PART II OTHER INFORMATION REQUIRED Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters of a Vote of Security Holders 9 Item 5. Other information 9 Item 6. Exhibits 9 EARTH SEARCH SCIENCES, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. June 30, March 31, ASSETS Current assets: Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accounts payable – related parties Accrued expenses 6,889,769 Current portion of convertible notes payable 5,095,410 Settlement obligation Current portion of notes payable – related parties Total current liabilities Convertible notes payable Total liabilities - STOCKHOLDERS’ DEFICIT Series C Convertible Preferred stock, 300,000,000 shares authorized, $.001 par value, 31,250,000 issued and outstanding, respectively 31,250,000 issued and outstanding, or none issued and outstanding Common stock, $.001 par value; 300,000,000 shares authorized; 226,907,393 and 226,907,393 shares issued and outstanding, respectively Additional paid-in capital Treasury stock ) ) Non-controlling interest Accumulated deficit ) (80,813,505 ) Total stockholders’ deficit ) (24,267,901 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to unaudited consolidated financial statements. 3 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF EXPENSES (UNAUDITED) These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. Three Months Ended June 30, Operating expenses General and administrative $ $ Total expenses Loss from operations ) ) Other income (expense) Other income - Interest expense ) ) Net Income (Loss) ) Loss attributable to Non-controlling interest ) Net Income (loss) attributable to parent company $ $ ) Basic and diluted: Loss per share $ ) $ ) Weighted average common shares outstanding See accompanying notes to unaudited consolidated financial statements. 4 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. Three Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) Adjustments to reconcile net loss to cash used in operating activities: Non-controlling interest ) Depreciation and amortization - - Amortization of debt discount - - Amortization of deferred finance costs - - Change in fair value of embedded derivative - - Common stock issued for services - - Changes in assets and liabilities: Accounts payable and accrued expenses ) Accrued interest – related parties Prepaid expenses and other current asset - - NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of investment - - NET CASH USED IN INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Repayment on related party debt - - Proceeds from issuance of common stock of GSI - - Proceeds from issuance of convertible notes - NET CASH PROVIDED BY FINANCING ACTIVITIES - NET INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $
